NOTICE OF ALLOWABILITY
Request for Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 18-20 have been rejoined.  Claims 1, 3, 5-13, 16, and 17-20 are herein allowed.

Rejoinder of Previously Withdrawn Claims
Claims 1, 3, 5-13, 16, and 17 are allowable.  The previous restriction requirement for claims 18-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Specifically, the previous restriction requirement claims 18-20 were the method of controlling the circuit of claim 1, and requires all the limitations of allowable claim 1. 
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
With respect to the closest prior art of record, the claims in this application are deemed to be directed to a nonobvious improvement over the closest prior art of record, Xiao (US 20170093280), Shteynberg (US 20150311808) and Hofmann (US 20160036324).  The prior art of record does not anticipate nor render obvious the combination of limitations claimed in this application for claims  1, 3, 5-13, 16, and 17-20, thus the previous prior art rejections have been withdrawn.
Xiao (US 20170093280) discloses a hysteretic power supply having a control circuit that toggles a control signal between two levels to generate a current output signal that toggles between two values resulting in a current output value that is an average of the two toggled values. wherein the controller circuit determines the current ripple percentage by identifying a first current ripple percentage based on the output voltage and identifying a second current ripple percentage based on the output current and averaging the first and second ripple current percentages.  The toggled output current values generate an average output current value.  However, Xiao does not disclose or suggest pre-determined current ripple characteristics are stored in a data structure by the controller circuit, and is completely silent regarding suggesting or teaching wherein the controller circuit determines the current ripple percentage by identifying a first current ripple percentage based on the output voltage and identifying a second current ripple percentage based on the output current and averaging the first and second ripple current percentages,  as amended in independent claims 1, 13 and 18.
Shteynberg (US 20150311808) discloses a power supply for solid state lighting that controls switching period or frequency of the converter while maintaining substantially constant duty cycle to control the max/min values of output current accessed from the lookup table and discloses storing pre-determined current ripple characteristics in a data structure by the controller circuit.  However, Shteynberg is completely silent regarding wherein the controller circuit determines the current ripple percentage by identifying a first current ripple percentage based on the output voltage and identifying a second current ripple percentage based on the output current and averaging the first and second ripple current percentages, as amended in independent claims 1, 13 and 18.
Hofmann (US 20160036324) discloses a switching power supply in which max/min output current thresholds are adjusted to control the switching frequency and current ripple characteristics corresponding to a plurality of sensed output voltages or current ranges, wherein the range or current levels include a current ripple maximum and minimum current level.  However, Hofmann is completely silent regarding wherein the controller circuit determines the current ripple percentage by identifying a first current ripple percentage based on the output voltage and identifying a second current ripple percentage based on the output current and averaging the first and second ripple current percentages, as amended in independent claims 1, 13 and 18.
Specifically, the prior art of record fails to anticipate nor render obvious: 
A solid state lighting device [claims 1 & 13] and method [claim 18] for controlling the a current ripple characteristic for an output current level of a solid state lighting device, comprising:
an inductor circuit configured to supply a range of current levels having current ripple characteristics, a switch circuit configured to selective couple the inductor circuit to an input terminal, a controller circuit coupled the switch circuit, wherein the controller circuit is configured to set the current ripple characteristic,
wherein the range of current levels includes a current ripple maximum current level and a current ripple minimum current level, wherein the current ripple characteristic is a current ripple percentage of the current ripple maximum, and
wherein the controller circuit determines the current ripple percentage by identifying a first current ripple percentage based on the output voltage and identifying a second current ripple percentage based on the output current and averaging the first and second ripple current percentages, in combination with other recited limitations of independent claims 1, 13 and 18.
	Thus, the claimed invention as a whole, provides a significant improvement that the prior art of record does not anticipate nor render obvious.  Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations claims 3, 5-12, 16, 17, 19 & 20  due to their respective dependencies to independent claims 1, 13 and 18 allowed as recited above.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References cited.
Relevant Prior Art:
US 20190245454 disclosing a DC-to-DC converter and hysteretic switch control system electrically turns off a switch for driving the coil current.  The switch control system sets the valley comparison value by generating the valley comparison value from the comparison value signal by subtracting a ripple value.
US 20180248472 disclosing a current-ripple-based control for an AC-DC converter with a ripple cancellation converter (RCC) to cancel the double line frequency voltage ripple from the single-stage LED drive.
US 20110199007 disclosing a power control unit to perform shunt regulation for current, including a current equalizing impedance connecting the capacitor and the inductor in parallel resonance with the ripple frequency of the passing current, arranged to reduce the ripple value of the current passing through the current equalizing impedance.

Relevant Non-Patent Literature:
A. Elkhateb, N. A. Rahim, J. Selvaraj and B. W. Williams, "The effect of input current ripple on the photovoltaic panel efficiency," 2013 IEEE Conference on Clean Energy and Technology (CEAT), 2013, pp. 478-481, doi: 10.1109/CEAT.2013.6775680.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629